The Opinion of the Court was delivered by Sc ates,- J. The administrators, upon due notice, entered their motion at the November Term 1845, for a rule upon the plaintiff, as sheriff of La Salle county, to show cause why he should not return á certain exec litio n and fee bill issued upon a judgment, and for the defendant’s cost, in a case where Conrad Seabaugh and William H. Morrison, surviving partners of John G. Brown, deceased, for the use of John Sutherland, were plaintiffs, and Nathan Eells was defendant. Upon the hearing, the Court ordered the sheriff to return the execution and fee bill instanter, from which the sheriff appealed, and has assigned this order for error The following are the material facts, upon which this question arises. Cloud was clerk of the Circuit Court of that county from 1832, until his death in 1842. During that time Seabaugh recovered a judgment against Eells for $112*82 damages, and his costs, which were taxed at $ll-25. The defendant’s costs were also taxed at $7'50. On the 30th of June, 1841, an execution was issued for the damages and costs, and together with a bill of plaintiffs’ costs, delivered to the sheriff on the 5th day of July. On the same day, a fee bill was issued against the defendant for his costs, and also delivered to the sheriff on the 5th day of July. The execution and fee bill were levied in their lifetime upon the defendant’s land, which was offered for sale at three different times, and would not sell for want of bidders. Thereupon, the beneficial plaintiff in the execution directed the sheriff to hold the execution and not return it, and to offer the land again, until further directed. These are all the facts that I deem at all important in the affidavit in support of the motion, and in the sheriff’s return. It is_ true the sheriff has returned other reasons, and objections to the rule nisi, why he should not be required to return the execution and fee bill, but I can see no force or validity in them. These are, that the plaintiff’s hill of costs and the fee bill do not appear to have been taken or ascertained by the clerk or Court, or in any other way, than by entering them in the fee book; that they were never entered in the judgment docket; and that the fee bill is not directed “in the name of the People of the State of Illinois,” nor does it direct him to make the amount thereof, of the goods and chattels of the defendant. Whatever force and solidity these objections might have in an action against the sheriff for failing to levy and collect the amount, we are not called upon to determine; but it is certainly no answer to a rule to return them. If, they be defective, so much greater the necessity of their return, that they may be perfected, or better issued. It is true, that the officers are not bound to execute void process; but if it be not void upon its face, it is a critical supervision on their part to judge it, and should be sparingly exercised,- as they do so at their peril. Whether void or voidable they should not retain it, when it should be returned. The cleric, by our statute, is required to tax the bills of costs in each case. R. L. 249, § 26; 418, § 40. He is required to keep a fee book in which he shall- enter all costs taxed, and said book is made a public record. Ib. 249, § 28. A copy of the bill of the party who succeeded, shall go out with the execution. R. L. 250, § 34; 418, § 40. It is further made the duty of the clerk, whenever required by any officer of the Court interested, to make out a copy or transcript of such bill of costs', and deliver the same to the sheriff, or constable, which fee bill, so issued, shall have th.e force and effect of ah "execution, and be collected in the same manner. R. L. 249, § 28. The costs of the prevailing party shall be included in the judgment. Ib. 418, § 40. But it is not necessary.to insert them in the amount, in aiiy other way, than,’by recording them in the fee book. Ib. 419, §42. ■ ■ • These ar.e the several provisions in relation to this subject. There can b'b no doubt of the right of the officers interested in the fee bill delivered, as an1 execution against the defendant, to control It. And the sheriff is liable to their orders, except in relation to his own fees, as much as he is to the orders of the plaintiff in execution, in relation to it. But not so in relation to the execution. That is the plaintiff’s process; the officers have no right to control it.- -The plaintiffs may forgive the debt and costs, if they choose, and the officers have no right to interfere. The plaintiffs are liable in the first instance to the- officers for their own costs, and are entitled to recover them of the defendant to reimburse themselves. But-when the costs are collected, if the officers have not been paid their costs by the plaintiffs, they may compel the sheriff to pay over to them their respective shares. R. L. 249, § 29; 516, § 15. And this remedy would extend as well to the cost bill of plaintiffs, as to the fee bill against the defendant, or a fee bill issued against the plaintiffs. For a fee bill may doubtless go out against the plaintiffs for the costs due from them, as well as the defendant. For if the plaintiffs have not paid their own costs to the officers, they are not delayed in their remedy against the plaintiffs therefor; nor compellable to wait until the plaintiffs are able, or please to collect them of the defendant. They may proceed by fee bills, or suit. But for this purpose, it is not necessary for them, nor are they entitled to have the cost bill returned, for the sheriff is required to deliver that to the defendant, when he pays the plaintiffs their costs. Such bill' of costs should also accompany the fee bill delivered to be levied as an execution, in order that it might be delivered in like manner, as the sheriff in such case must make his return upon the fee bill, as upon an execution. Under this view of the case, it would be extremely inconvenient to allow each and every one interested in the costs, to take control of the plaintiffs’ process, by which their satisfaction might be hazarded or lost, or great delay and expense incurred. If a levy be made in the life of the execution or fee bill, the officer may sell the property after the return day. No new writ or fee bill is necessary for that purpose. A venditioni exponas is not intended to empower, or as an authority for the officer to sell, but rather to compel him to do his duty by selling. Phillips v. Dana, 3 Scam. 557. Although the law has fixed a return day for the execution and fee bill, and required it to be made under an imposed liability, yet at the instance, or with the consent of the party in interest, he may retain the same, in order to indorse upon them the amount made by the sale of the property levied on. If the officers can control this writ, the plaintiffs might be compelled to sue out another, and so accumulate costs, and occasion delay. They have no such right or control over the execution, against the consent and directions of the plaintiffs. Their remedy is other and different, for the fees due from the plaintiffs. But over the fee bill against the defendant, they have such right and control. The plaintiffs have nothing to do with that. While I hold that the objection urged by the sheriff, as a reason for not returning the fee bill, that it is not directed in the name of the People of the State of Illinois, is no answer to the rule to show cause why he has not returned it, yet, for the sake of a legal and correct and uniform practice under our statute, giving to such fee bills the force and effect of executions, it may not be amiss to notice the merits of the objection. The Constitution has provided, that all “process, writs and other proceedings,” shall run in the name of “The People of the State of Illinois.” Art. 4, § 7. A fee bill delivered to be levied as an execution, falls under the terms, “process,” “writ,” and should run in the name of the “People of the State of Illinois,” just as executions do; and should contain a mandate to the sheriff, to levy the amount of the costs of the estate of the person against whom it is issued. The law has not directed that they should run in any other way, but has simply declared, that a copy or transcript from the fee book shall have the force and effect of an execution. It was unnecessary to direct what had already been done by the Constitution. If it had provided otherwise, it would have been repugnant and void. We are of opinion that the Circuit Court erred in ordering the sheriff to return the execution, under the circumstances and upon the facts presented in the record. The order will, therefore, be reversed, and the cause remanded, with directions to order a return of the fee bill issued against the defendant. Order reversed.